Name: Commission Regulation (EEC) No 2340/86 of 25 July 1986 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 26. 7. 86 Official Journal of the European Communities No L 203/15 COMMISSION REGULATION (EEC) No 2340/86 of 25 July 1986 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 ( 1 ) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty (EEC) No 2288/83 should be replaced by a new list inclu ­ ding all the biological or chemical substances eligible for relief from import duties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty ('), and in particular Article 143(1 ) thereof, Whereas Commission Regulation (EEC) No 2288/83 (2), as amended by Regulation (EEC) No 1 798/84 (3), sets out the list of biological or chemical substances provided for in Article 60 ( 1 ) (b) of Regulation (EEC) No 918/83 ; whereas it has emerged from additional information received from Member States that the said Regulation should again be amended in such a way as to include on the list certain substances for which there is at present no equivalent production within the customs territory of the Community ; Whereas it is necessary to provide for the retrospective application of these provisions to permit the import of such substances as from 1 July 1984 ; whereas, for the sake of clarity, the list set out in the Annex to Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2288/83 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 105 23 . 4 . 1983, p. 1 .I2) OJ No L 220, 11 . 8 . 1983, p . 13 . 0 OJ No L 168 , 28 . 6 . 1984, p . 22 . 22 . No L 203/ 16 Official Journal of the European Communities 26. 7. 86 ANNEX 'ANNEX Reference No CCT heading No Description 28.51 B Helium-3 28.51 B (Oxygen-18) Water 20273 29.01 A 3-Methylpent- 1 -ene 20274 29.01 A 4-Methylpent- 1 -ene 20275 29.01 A 2-Methylpent-2-ene 20276 29.01 A 3-Methylpent-2-ene 20277 29.01 A 4-Methylpent-2-ene 25634 29.01 C II /^-Mentha- 1 (7),2-diene (beta-Phellandrene) 14769 29.02 C 4,4'-Dibromobiphenyl 17305 29.03 A Ethyl methanesulphonate 14364 29.24 B Decamethonium bromide (INN) 20641 ' 29.27 1-Naphthonitrile 20642 29.27 2-Naphthonitrile 22830 29.38 B I Retinyl acetate 21887 35.07 Phosphoglucomutase'